Citation Nr: 1755548	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-23 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected residuals of head injury to include brain and motor dysfunction, speech disorder, and movement disorder of the hands prior to October 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Navy from May 1968 to May 1967.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This issue was remanded in March 2016 for additional development.  In February 2017, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

The Board notes that while the Veteran has referred to this issue as an earlier effective date for a 100 percent rating, the appeal stems from a claim for an increased rating.  When the RO assigned a 100 percent rating in a July 2010 rating decision it did so as a "staged" rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, only the period pertinent to the appeal prior to October 23, 2008 remains in appellate status, which is reflected on the title page of this decision.


FINDING OF FACT

Throughout the appeal for the period prior to October 23, 2008, the service-connected residuals of the Veteran's head injury included include headaches, tinnitus, brain and motor dysfunction, speech disorder, movement disorder of the hands, and dementia, but did not result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria are not met prior to October 23, 2008 for a rating in excess of 10 percent for residuals of a head injury.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Codes 8045 (prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

Here, the duty to notify was met.  See VCAA/DTA Letter received June and November 2006.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist was also met.  Service treatment records and post-service treatment records were associated with the file and VA examinations were conducted to include opinions obtained as a result of the Board remand and VHA specialist.  These findings and conclusions provided the information sought.  Thus, no additional action is needed.

In correspondence received in September 2016, the Veteran expressed dissatisfaction with most recent examination and in the evidence considered by the clinician.  With regard to the examination, one was not conducted because one was not requested.  The Board's remand merely sought an opinion based on the records with an examination to be conducted only if deemed necessary by the clinician.  The absence of an examination only supports the conclusion that one was not considered necessary.

As for the evidence considered, the Veteran asserts that a decade of evidence is missing and that evidence was not quoted in the correct order or was totally inaccurate as to what took place.  The Veteran's concerns regarding "more than a decade" of missing records that were not considered by the clinician appears to stem from the limited number of documents the clinician referred to in her report.  The entirety of the Veteran's electronic claims file was made available to the clinician to review and the fact that certain records were not noted in the resultant opinion and rationale does not mean they were not reviewed.  The United States Court of Appeals for Veterans Claims (Court) has held that "[t]here is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).

With regard to the assertion of inaccurately characterizing the evidence, the Veteran notes several examples.  First, he states the examination report notes "[m]emory loss since mid-1960's per the veteran's report".  He then goes on to state that his memory loss did not become problematic until 1966 and 1967.  The Board finds no significant discrepancy here since the mid-1960's are within the time frame the Veteran notes.

The Board also notes that additional pertinent records were added to the file after the most recent supplemental statement of the case and the Veteran's representative has waived initial RO consideration of this evidence.  See VA 646 received November 2017.

II. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Id.

The Veteran was hospitalized for two weeks in January 2006 for treatment of mental health disorders and there is no reference to a cognitive problem.  The Veteran had tremors bilaterally that had worsened over the past two to three weeks to the point that he could not write the way he would like.  At the time of discharge, he had mild to moderate physical and mental impairment.  His discharge diagnoses included a movement disorder and headaches.  The discharge summary noted problems with movement disorder and tremors.  See Medical Treatment record - Government Facility received February 2006.  

In May 2006, the Veteran reported that his bilateral upper extremity tremor had greatly improved since his hospitalization.  An August 2006 record shows he stopped taking his other medication and restarted taking Xanax.  The clinician notes that the cognitive change in the Veteran since reinitiation of Xanax was apparent.  He was functioning well and able to give sermons.  The psychotherapy note indicated he demonstrated a good ability to participate.  See Medical Treatment record - Government Facility received June 2006.  

On April 2007 VA examination, the Veteran reported having a headache almost every day and that his headaches were very painful.  They were occasionally associated with nausea and vomiting, and he was very sensitive to light and noise during headaches.  He reported that they were always prostrating and that he had to lie down.  The Veteran reported that he last worked in 1998 as an owner of a nonalcoholic teen night club, and that he was no longer able to work due to headaches that were frequently prostrating and his knee.  The impression was recurrent headaches that were prostrating in nature.  The audio examination shows the Veteran reported having bilateral tinnitus and difficulty hearing high pitches and the television.   See VA Examinations received April 2007.

In December 2006, he reported having problems with terrible headaches again and wanted to restart taking topiramate.  His current medication was not sufficiently effective.  In March 2007, his memory and concentration were grossly intact.  In July 2007, his memory, concentration, and attention were average.  See Medical Treatment record - Government Facility received in August 2007. 

The remainder of the treatment records in 2007 and 2008 contain no evidence of cognitive issues.  See Medical Treatment record - Government Facility received in August 2007 and June 2009.

On September 2008 VA examination, the Veteran reported that his hands started shaking in service.  His reported medical history included moderate memory impairment, cognitive symptoms that included slowness of thought and decreased attention, and expressive aphasia.  He indicated that he had to think before he spoke and had difficulty finding words.  The Veteran also reported having tremors that were not helped by medication.  He had difficulty with feeding, dressing, grooming, and resting.  On examination, tremors were noted during strength testing and were present intermittently at rest.  Psychiatric findings were noted on a separate examination.   See VA Examination received October 2008.  

On October 2008 VA examination, the Veteran reported having trouble paying attention.  He had a Cognistat test to screen for serious cognitive impairment that showed he scored in the normal range for orientation, verbal comprehension, naming objects, and abstract reasoning.  Social judgment was borderline impaired and there was mild impairment in verbal memory function.  He showed moderate to severe impairment in constructional apraxia and in attention as measured by digit span.  He was given a diagnosis of dementia based on cognitive impairment found on the Cognistat test.  The clinician indicated the Veteran was an unreliable historian given various grandiose claims in the past about his activities, although no such claims were made during the current evaluation.  The clinician also stated that it seemed reasonable that the Veteran's history, psychiatric diagnoses and cognitive deficits had caused moderate impairment in vocational, family, and social functioning for many years.  See VA Examination received in October 2008.

The service-connected residuals of the Veteran's head injury are tinnitus, headaches, cognitive disorder, and Parkinson-like syndrome (motor and brain dysfunction, hand tremors, and speech impairment).  These residuals are rated 10 percent disabling under Diagnostic Code 8045.

The criteria for evaluating Diagnostic Code 8045 (brain disease due to trauma) were revised during the pendency of this appeal, effective October 23, 2008.  The revised criteria are not for consideration in this case since they only apply to claims filed on or after October 23, 2008, or when the Veteran requests review under the revised criteria in which case the effective date would still be no earlier than the effective date of the new criteria.  See 73 Fed. Reg. 54693 (September 23, 2008).  Since the claim for increase was received in January 2006 and the disability was granted a 100 percent rating effective October 23, 2008, only the prior version of the criteria are applicable for the period remaining on appeal.  

Prior to October 23, 2008, purely neurological disabilities for brain disease due to trauma, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated 10 percent and no more under Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045

The 10 percent rating under Diagnostic Code 8045 has been in effect since December 1992.  A disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating.  A protected rating cannot be reduced, let alone eliminated, absent a showing of fraud.  38 C.F.R. § 3.951.  In this case, the Veteran's 10 percent rating for residuals of a head injury is protected.  

A change in diagnostic code amounts to a reduction of a protected disability.  See Murray v. Shinseki, 24 Vet. App. 420, 428 (2011).

Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. §  4.130 (2017).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Since the record contains evidence that the Veteran has a diagnosis of dementia, development was undertaken to determine the severity of it for the period on appeal prior to October 23, 2008 in order to determine if a higher rating is warranted.  Dementia due to head trauma is rated under Code 9304 using the General Rating Formula for Mental Disorders (General Formula).

In July 2016, a retrospective VA opinion was sought regarding the cognitive impairment associated with the Veteran's service-connected TBI based on a review of the claims file.  As for the other residuals, brain dysfunction was identified as headaches, motor dysfunction was identified as tremors, and the speech disorder was identified as difficulty finding words and occasional stuttering.  Regarding the cognitive disorder, the clinician noted that the Veteran had reported having memory loss since the mid-1960s that has progressed over the years. She stated that this was atypical with TBI and that it was most likely multifactorial.  A neurology consult in July 2009 noted memory impairment was likely secondary to medication side effect and/or mood.  She added that further separation of etiologies was not possible without resorting to mere speculation.  She then discussed records from 1988, 1989, 1997, 1998, and 2000.  She summarized that the first objective evidence of cognitive/memory impairment was in July 1998 and that based on testing results cognitive impairment at that time would be classified as mild to moderate.  While records indicated the memory impairment could be associated with the TBI they acknowledged that they could also be associated with psychiatric conditions.  It was impossible to separate the conditions without resorting to mere speculation.  Regarding occupational and social impairment secondary to the cognitive disorder prior to October 23, 2008, the clinician noted that the Veteran's most recent occupation had been as the owner of a teen club that he lost due to task difficulties and that he had several counts of grand larceny pending for writing bad checks.  His business closed in January 1988.  The Veteran also reported that he was some sort of covert operative for the New York and that he "worked for a pump factory in NY but he was unable to talk right or to read right...ended up operating a cart thing that delivered tools".  Based on her review of the Veteran's extensive records, the clinician opined that the Veteran's occupational impairment at least as likely as not was secondary to nonservice-connected psychiatric disorders.  While his cognitive impairment limited his occupational options, the severities of his mental health conditions rendered him unemployable.  Concerning social impairment, the records clearly indicated social withdrawal but this had been attributed to nonservice-connected psychiatric disorders.  There was no clear evidence of social impairment related to the cognitive disorder.  The Veteran's speech impairment made communication somewhat slower but not impossible.  See C&P Exam received August 2016.

Even though the information the August 2016 VA clinician provided pre-dates October 23, 2008, it also predates the period pertinent to the appeal; therefore, it contains very little useful information.  As a result, the Board sought a VHA opinion that narrowed down the period to be considered from January 2005 to October 23, 2008. 

The VHA physician noted that the records during this period were silent on cognitive deficits until October 3, 2008.  The VHA physician stated that, presumably, if there were obvious cognitive deficits they would have been noticed by psychiatry/mental health records prior to this date.  Specifically, records from 2006 noted there were no cognitive deficits and the psychiatric records from January 2006 did not mention cognitive problems.  The VHA physician pointed out that if the Veteran  had been observed for two weeks then any cognitive problems presumably would have been observed and noted in the discharge summary.  Hence, the VHA physician opined it was more likely than not that there were no significant cognitive deficits in 2005-06.

The October 3, 2008 record shows "normal orientation, verbal comprehension, naming objects and abstract reasoning, but showed mild impairment in verbal memory function, moderate impairment in constructional apraxia and in attention as measured by digit span".  This indicates overall rather mild cognitive decline, which was noted in October 2008.  Regarding the Veteran's social and occupational impairment attributable to the cognitive disorder and its manifestations during this period, Dr. D. recommended a neuropsychological testing and neurology visit in September 2008, which the Veteran declined.  Records show he stopped working due to his headaches, again pointing to his cognitive disorder not being the reason for occupational impairment.  Based on above observations, it is more likely than not there were no cognitive deficits between January 2005 and early October 2008 that were severe enough to come to clinical attention.  Any social/occupational impairment during this period is, hence, unlikely to be from a cognitive disorder and would presumably have been from his nonservice-connected psychiatric disorder and a possible personality disorder.  See Medical Opinion received August 2017.

Under the relevant criteria, the Veteran's disability cannot be assigned a higher rating in light of his dementia since it is not shown to produce occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The VHA physician's opinion provides probative evidence that the cognitive issues associated with the Veteran's dementia due to trauma did not produce any interference with occupational and social functioning.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

The objective evidence shows that the impairment was mild and while this was sufficient to establish a diagnosis it is not shown to be sufficient to assign a higher rating.  In this regard, verbal comprehension and abstract reasoning were normal and verbal memory was only mildly impaired.  Although mild memory loss is contemplated in a 30 percent rating, the evidence does not show that this or any other cognitive issues occurred frequently enough to result in the level of impairment consistent with 30 percent or higher rating.  Although the Veteran has reported worse than mild memory problems, the evidence shows that prior to the October 2008 evaluation the Veteran did not have any cognitive deficit severe enough to be clinically noted.  Thus, these factors would not result in any significant impairment in social or occupational function.  The physician even took into consideration the fact that attention measured by digital span showed moderate impairment when he concluded that disability resulted in only mild cognitive decline.

The Board notes there are some neurological symptoms associated with the disability, but the Veteran would not report for a neurological examination and the criteria specifically prohibit combining the 10 percent rating with any other rating for a disability due to brain trauma.  This would include neurological disability.

The representative contends the medical opinion supports the claim due to contradictory statements.  See VA 646 received November 2017.  He stated that the physician's notation that the Veteran's headaches were linked to his unemployability is in conflict with the opinion that the Veteran's social/occupational impairment is unlikely due to a cognitive disorder and is presumably from nonservice-connected mental health disorders.  He points out that since the Veteran's headaches are service-connected and part of the TBI and that they caused him to stop working, the headaches therefore are related to social/occupational impairment during this period.  

The Board does not dispute that the Veteran's headaches produced social and occupational impairment.  The 10 percent rating prior to October 23, 2008 already contemplates this symptom; therefore, the rating acknowledges that it contributes to the Veteran's occupational and social impairment.  The Board also notes that the physician did not link the Veteran's headaches to unemployability; he simply noted that records showed the Veteran stopped working due to headaches.  In fact, the physician actually used this fact to support his conclusion that the cognitive disorder was not the reason for occupational impairment.  Finally, there is no inconsistency since the opinions offered do not take into consideration the Veteran's headaches; the physician was only asked to address cognitive impairment due to dementia.

In light of the medical opinion and other evidence of record, a preponderance of the evidence is against finding that the Veteran's service-connected residuals of a head injury meet or approximate the criteria for a higher rating under Code 9304.  There is no reasonable doubt to resolve in the Veteran's favor.  Accordingly, the claim is denied.


ORDER

A rating in excess of 10 percent prior to October 23, 2008 for residuals of a head injury is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


